 

Exhibit 10(c)

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT dated as of February 23, 2018 (this
“Amendment”), is entered into among WD-40 COMPANY, a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto (together
with the Borrower, each a “Loan Party” and collectively the “Loan Parties”)  and
BANK OF AMERICA, N.A. (the “Lender”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (defined below).

RECITALS

A.The Loan Parties and the Lender entered into that certain Credit Agreement
dated as of June 17, 2011 (as amended and modified from time to time, the
“Credit Agreement”).

B.The parties hereto have agreed to amend the Credit Agreement as provided
herein.

C.In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1.Amendments.

(a)Section 8.03(i) of the Credit Agreement is hereby amended to read as follows:

﻿

(i)Indebtedness arising under the Note Purchase Agreement (including any
amendments thereto) in an aggregate principal amount not to exceed $35,000,000.

﻿

(b)The “.” at the end of Section 8.15(b) of the Credit Agreement is hereby
deleted and replaced with “; and” and a new Section 8.15(c)  is hereby added to
the Credit Agreement to read as follows:

﻿

(c)up to $15,000,000 of expenditures for the purchase and improvement of a
building in the United Kingdom will not be applied to reduce the annual amount
of permitted Consolidated Capital Expenditures pursuant to this Section 8.15 so
long as such expenditures are made during fiscal year 2018 and/or fiscal year
2019.

2.Effectiveness; Conditions Precedent.  This Amendment shall be effective, as of
the date hereof, upon satisfaction of the following conditions precedent:

﻿

(a)The Lender shall have received (i) a copy of this Amendment duly executed by
the Loan Parties and (b) a copy of an executed amendment to the Note Purchase
Agreement in form and substance reasonably satisfactory to the Lender.    

﻿

(b)The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Lender in connection with this Amendment (directly to such
counsel if requested by the Lender).

﻿





 

--------------------------------------------------------------------------------

 

3.Ratification of Loan Documents.  Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents.  This Amendment
is a Loan Document.

4.Authority/Enforceability.  Each Loan Party represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms.

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, or, if such consent is required, it has been obtained.

(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it or any of its
Subsidiaries.

5.Representations and Warranties of the Loan Parties.  Each Loan Party
represents and warrants that after giving effect to this Amendment (a) the
representations and warranties of the Loan Party set forth in Article VI of the
Credit Agreement are true and correct in all material respects as of the date
hereof,  except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no event has
occurred and is continuing which constitutes a Default.

6.Counterparts/Telecopy-pdf.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.

7.Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by and construed and interpreted in accordance with
the laws of the state of California.

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF,  the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

﻿

 

 

﻿

 

 

BORROWER:

WD-40 COMPANY,

﻿

a Delaware Corporation

﻿

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 GUARANTORS:

WD-40 MANUFACTURING COMPANY,

﻿

a California corporation

﻿

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 

﻿

HPD LABORATORIES INC.,

﻿

a Delaware corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 

﻿

HEARTLAND CORPORATION,

﻿

a Kansas corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 

LENDER:

BANK OF AMERICA, N.A.,

﻿

as a Lender,

﻿

 

 

﻿

By:

/s/ CHRISTOPHER D. PANNACCIULLI

﻿

Name:

Christopher D. Pannacciulli

﻿

Title:

Senior Vice President

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿



WD-40 COMPANY

SIXTH AMENDMENT TO

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------